DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 6,10 and 11 it is not clear if “dies” are plural dies or one rotating die?  The terms “thereof” in lines 8 and 9, is this referring to the die or smooth pipe?  The term “thereof” in line 13, is this referring to the shielding wall or support block”.
Claim 8 recites the limitation "the side cover" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raisch et al. (3,543,551) in view of Shupper (3,387,477).  Raisch discloses a corrugated pipe forming apparatus comprising a support block (117) rotated by power of a motor (38) in which a circular opening (die ring 73 having centerline C; Fig. 9) is formed.  A bearing (111) includes an outer ring (113) connected to an inner peripheral surface of the support block (col. 4, lines 56-58) and an inner ring (109) which rotates with a die (106) disposed in the circular opening which has a screw protrusion (112) on an inner peripheral surface of the die (106; Fig. 9).  The die (106) including the screw protrusion (112) is connected to the inner ring (109; col. 4, lines 33-35).  The screw protrusion forming a valley (156; Fig. 4) on a surface of a smooth pipe (26; col. 7, lines 3-6).   A fastening ring (107) is disposed to the face the die (106) in the circular opening and is connected to the die (col. 4, lines 33-35) and the tube (26) passes through the fastening ring in the circular opening.  The support block (117) has a shielding wall (116) formed to protrude toward (inwardly; Fig. 9) the fastening ring (107) on a first lateral side (right side of support block 117; Fig. 9).  Regarding claim 2, the support block (117) is disposed in a space in a forming barrel (72,132; Fig. 9) and the forming barrel is connected to a power transmission device (66,67,68; col. 3, lines 36-39).  A screw rod (139) is connected to the forming barrel (72,132; col. 5, lines 49-54) and the support block (117) is movable by the screw rod (139; col. 5, lines 55-56).  Regarding claim 6, the fastening ring (107) is inserted within the inner bearing ring (109; Fig. 9) and has an outwardly protruding rim (left side of ring; Fig. 9) which is in contact with a portion of a sidewall (left side of inner ring 109; Fig. 9).  Regarding claim 7, a side cover (118; Fig. 9) is fastened to a second lateral side (left side of support block 117; Fig. 9) and has an opening formed therein (it is a ring shape; col. 4, lines 58-59).   Regarding claim 14, the forming barrel (72,132) has an interior space (Fig. 4) through which the pipe (26) passes and the interior space is formed with a through hole extending to an exterior space (Fig. 4) through intermediate drive section (68).  Raisch shows in Fig. 4 that the shielding wall (116) extends around a sidewall of the outer bearing ring (113) but does not disclose that the shielding walls extends around and covers a gap between the outer and inner bearing rings.  
  Shupper teaches a smooth tube corrugating machine having a bearing block (32) that supports a corrugating die (24) which is rotated by inner and outer bearing rings of bearings (52,54; Fig. 2) wherein the bearing block (32) has a shield on a first lateral side of the support block (extending flange, left side of bearing block 32; Fig. 2) which covers the outer ring, at least a portion of the inner ring and a gap between the rings.  Regarding claim 8, Shupper teaches a side cover (extending flange, right side of cover 34; Fig. 2) which covers the outer ring, at least a portion of the inner ring and a gap between the rings of bearings (52,54)   It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to extend the shield of Raisch to cover a gap between the inner and outer bearing rings and a portion of the inner bearing ring as taught by Shupper in order to support the bearing rings around the sidewalls of the inner and outer bearing rings to protect the bearings.  

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 USC 112(b) rejection.  The prior art of record does not disclose that the shielding wall includes a first shielding portion covering the first sidewall of the outer ring and the first gap, and a second shielding portion covering a portion of the first sidewall of the inner ring; and the second shielding portion is formed to have a smaller front and rear width than the first shielding portion, and is disposed to be spaced apart from the first sidewall of the inner ring, including the limitations of base claim 1 and intervening claim 3.  Claim 5 would be allowable as it depends from claim 4.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 USC 112(b) rejection.  The prior art of record does not disclose a plate body covering a surface of the second lateral side of the support block; and an inner protrusion rim extending radially inwardly from the plate body toward the opening hole and protruding toward the inner and outer rings to shield a second gap formed between second sidewalls of the inner and outer rings including the limitations of base claim 1 and intervening claim 7.  Claims 10-13 would be allowable as they depend from claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lundius (2,309,126) teaches a support block (24) for rotating machinery that covers and supports bearings (20).  Barron (3,183,745) teaches a support block (84) with a gasket (86) which covers and supports inner and outer bearing rings (70,73) in rotating machinery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725